Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 05/31/2022 to Application #16/641,931 filed on 02/25/2020 in which Claims 1-15 are pending.

Status of Claims
Claims 1-15 are pending, of which Claims 1-15 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/31/2022
Applicant’s most recent claim set of 05/31/2022 is considered to be the latest claim set under consideration by the examiner.

Claim Interpretation
All previous Claim Interpretations under 112(f) in the Non-Final Action of 04/28/2022 are hereby removed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Damien Loveland on July 21, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A device, comprising:
a processor; and
memory connected to the processor;
the memory comprising instructions that when executed by the processor cause the device to:
receive[[,]] from a server, a signed server key, while the device is booted;
reboot a first time;
verify the signed server key [[in]] during a DXE (driver execution environment) phase of firmware in the device during a boot process of the device;
send a nonce to the server while the device is booted, the nonce being encrypted using the signed server key; 
receive, while the device is booted, a message from the server that includes a first portion with a secure command and a second portion that is based on a hash of the nonce;
reboot a second time;
verify the message [[in]] during the DXE phase of the firmware during another boot process of the device; and
execute the secure command.


Claim 8: (Currently Amended)
A method for securely sending a command to a device comprising the steps of:
receiving[[,]] from a server, a signed server key, while the device is booted;
rebooting the device a first time;
verifying the signed server key [[in]] during a DXE (driver execution environment) phase of firmware in the device during a boot process of the device;
sending a nonce to the server while the device is booted, the nonce being encrypted using the signed server key; 
receiving, while the device is booted, a message from the server that includes a first portion with a secure command and a second portion that is based on a hash of the nonce;
rebooting the device a second time;
verifying the message [[in]] during the DXE phase of the firmware during another boot process of the device; and
executing the secure command.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are considered allowable.

The instant invention is directed to a device and a method for providing secure communications between a server and the firmware of an electronic device.

The closest prior art, as recited, Brossard et al. US Patent Application Publication #2015/0121497 and Yu et al. US Patent Application Publication #2013/0010957, are also generally directed to various aspects of providing secure communications between a server and the firmware of an electronic device.  However, Brossard et al. or Yu et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Brossard et al. or Yu et al. teaches the providing of secure communications between a server and the firmware of an electronic device, Brossard et al. or Yu et al. fails to teach securely sending a command to a device from a server by transmitting from the server a signed server key to the device while the device is booted and is in its operational state, resetting the device, while the device is rebooting and during a DXE (driver execution environment) phase of the boot process, performing verification of the received signed server key by the device’s firmware, after the device’s boot process is completed, the device transmitting a nonce to the server which is encrypted using the verified signed server key after the device is booted and is in its operational state, the device while still booted and in its operational state receiving from the server a message including a first portion with a secure command and a second portion that is based on a hash of the nonce, resetting the device an additional time, while the device is booting and during the DXE phase of the boot process, performing verification of the received signed server key by the device’s firmware, and the execution of the received secure command.
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
Although the combination of Brossard et al. or Yu et al. teaches the providing of secure communications between a server and the firmware of an electronic device, Brossard et al. or Yu et al. fails to teach securely sending a command to a device from a server by transmitting from the server a signed server key to the device while the device is booted and is in its operational state, resetting the device, while the device is rebooting and during a DXE (driver execution environment) phase of the boot process, performing verification of the received signed server key by the device’s firmware, after the device’s boot process is completed, the device transmitting a nonce to the server which is encrypted using the verified signed server key after the device is booted and is in its operational state, the device while still booted and in its operational state receiving from the server a message including a first portion with a secure command and a second portion that is based on a hash of the nonce, resetting the device an additional time, while the device is booting and during the DXE phase of the boot process, performing verification of the received signed server key by the device’s firmware, and the execution of the received secure command.
When combined with the additional limitations found in Claim 8.

Therefore Claims 1-15 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al - US_20040093597: Rao et al teaches a secure firmware update system for updating firmware in mobile handsets.
Zimmer et al - US_20050021968: Zimmer et al teaches a secure method for implementing a trusted firmware/BIOS update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498